Citation Nr: 1816922	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  15-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for thoracolumbar spondylosis and lumbar strain.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017 and March 2018, the Veteran withdrew his request to appear at a hearing before a member of the Board.  38 C.F.R. § 20.704(e).


FINDING OF FACT

In March 2018, prior to promulgation of a decision, the Veteran submitted a written statement expressing his intent to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In March 2018, the Veteran submitted a written statement specifically expressing his wish to withdraw his appeal.  See March 7, 2018 VA Form 21-4138 Statement.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 U.S.C. §7105(d)(5).


ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 40 percent for thoracolumbar spondylosis and lumbar strain is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


